 



Exhibit 10.5
Annual Compensation of Non-Employee Directors
On January 31, 2006, based on its review of the CEO’s recommendations, the
Compensation Committee approved the following compensation for the Non-Employee
Directors of the Company:

                              2006     2005     2005   Name/Position   Retainer
    Retainer     Cash Incentive  
Jacques Rebibo, Non-Executive Chairman
  $ 38,875     $ 37,000     $ 25,000  
J. Randy Babbitt, Non-Employee Director
  $ 26,875     $ 25,000     $ 25,000  
Thomas Kody, Non-Employee Director
  $ 26,875     $ 25,000     $ 25,000  
John W. Edgemond IV, Non-Employee Director
  $ 26,875     $ 25,000     $ 25,000  
James L. Jadlos, Non-Employee Director
  $ 26,875     $ 25,000     $ 25,000  

For the Non-Executive Chairman, $1,000 of the indicated 2005 and 2006 retainer
amounts are paid monthly, totaling $12,000 per year. The balance of the 2005
retainer and cash incentive for all Non-Employee Directors, including the
Chairman, was paid in February 2006. The 2006 Retainer will be paid by quarterly
installments in the month following the end of each fiscal quarter for 2006. In
addition, 1,000 options were issued to each non-employee director on
December 30, 2005.

 